DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II and Fig 1 in the reply filed on July 29, 2021 is acknowledged.
Claims 1-14 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (3269424) in view of Lee (8622093).   The reference to Fisher discloses the recited tube fabricated for .  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Lee as applied to claims 15-17 and 19 above, and further in view of Galvin (882941).  The reference to Fisher as modified discloses all of the recited structure with the exception of using at least three tube segments.  The reference to Galvin discloses that it is old and well known in the art to form concrete sewer pipes (title and first page left column lines 50-56) into a plurality of segments forming pipe sections connected end to end (see fig 3) and where up to four segments can be used (see fig 2) to form the pipe section.   It would have been obvious to one skilled in the art to modify the plurality of tube segments in Fisher as .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Maimets, McAlpine, Gottwald, Hume, Scholz, and Matiere (635, 234, and 714) disclosing state of the art pipes made from segments and having reinforcements which can be stressed or prestressed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH